Citation Nr: 0301017	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back 
disability.  

(The issue of entitlement to service connection for a back 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran had active military service from August 1968 
to June 1972.  

This matter is before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a back 
disability.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if 
such evidence is not submitted.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Winters v. West, 12 Vet. App. 203, 206 
(1999), rev'd on other grounds, sub nom.; Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000).  The Board is 
required to conduct an independent new-and-material-
evidence analysis in claims involving prior final 
decisions.  Id.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA, 
and is now undertaking additional development on the claim 
of entitlement to service connection for a back 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(now codified at 38 C.F.R. § 20.903.)  After giving notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing this issue.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In a September 1994 rating decision the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a 
back injury.  The RO also denied service connection for 
scoliosis.  The RO notified the veteran of this decision 
by letter dated September 30, 1994; he did not appeal. 

2.  Evidence submitted since the September 1994 rating 
decision bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the September 1994 rating decision 
wherein the RO continued the denial status of the claim 
for service connection for residuals of a back injury and 
denied service connection for scoliosis is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1976 the RO denied service connection for 
residuals of a back injury.  The RO described this as a 
contusion of the back.  The RO determined that, although 
the veteran suffered a minor back contusion in April 1972, 
the service medical records did not show subsequent 
medical treatment and the discharge medical examination 
was negative.  The RO notified the appellant of that 
decision by letter dated December 13, 1976; he did not 
appeal.  

In September 1994 the RO denied a claim to reopen service 
connection for residuals of a back injury (contusion).  
The RO also denied service connection for scoliosis.  

The evidence added to the record at that time included two 
VA hospitalization reports.  A November 1993 report shows 
the veteran was admitted for alcohol and drug dependence.  
A diagnosis of severe scoliosis of the spine was made at 
that time.  A May 1994 report shows the veteran was 
admitted for corrective spinal surgery due to severe 
scoliosis.  He underwent an anterior spinal release and 
was transferred to a private facility for posterior spinal 
stabilization of the thoracic and lumbar spines.  

The RO determined that the evidence was not new and 
material with respect to residuals of the inservice back 
contusion because they did not show evidence of residuals 
of the prior injury.  Rather, the RO determined that they 
showed treatment for post-service scoliosis, which was a 
constitutional or developmental defect.  

The RO notified the veteran of this decision by letter 
dated September 30, 1994; he did not appeal.

In October 2000 the veteran filed a claim to reopen for 
service connection for a back disability.  

The evidence added to the record includes copies of 
service medical records, an October 1994 VA general 
medical examination report, a May 1994 private 
hospitalization report, an October 2000 private medical 
report, VA outpatient treatment records that are dated 
from October 1999 to March 2001 and lay statements in 
support of the claim.  

The May 1994 report shows the veteran was transferred from 
the VA medical center following an anterior spinal release 
due to severe scoliosis.  It shows he underwent a 
posterior spinal stabilization of the thoracic and lumbar 
spines.  

The October 1994 VA general medical examination report 
includes a history of low back problems and a diagnosis of 
thoracic scoliosis.

The VA outpatient treatment records show treatment for 
various disabilities, including continued low back 
problems.  

The October 2000 private medical report includes a history 
of low back problems as well as current symptomatology.  
The examiner also performed a physical examination.  The 
examiner stated that there was a strong possibility that 
the veteran's low back pain symptoms were exacerbated by 
the an injury, which the veteran stated occurred in April 
1972.  The examiner stated that he could not determine 
what degree of current disability and impairment was due 
to that injury.  The examiner did not believe that the 
1972 injury could account for the surgery that had been 
performed in 1972.  

The lay statements are from the veteran's mother and two 
former servicemen.  These witnesses attest to the fact 
that the veteran had sustained a low back injury during 
active service and that he has had chronic back pain since 
that time.  



Criteria
New and Material Evidence

An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2001).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2001).  

If no notice of disagreement is filed within the 
prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened 
or allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the VA as to conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in 
conjunction with other evidence in the record, that it 
must be considered to decide the merits of the claim.  See 
Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208, (1998); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 
155 F.3d at 1362(overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to 
change the outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will 
be decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was 
not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).


Analysis

The veteran did not appeal the September 1994 rating 
decision, wherein the RO denied a claim to reopen service 
connection for residuals of a back injury and denied 
service connection for scoliosis.  The RO notified the 
appellant of that decision by letter dated September 30, 
1994, but he did not file a notice of disagreement within 
one year of the date of the September 30, 1994 letter.  
Consequently, that decision is final based on the evidence 
of record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

As stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit 
evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record includes copies of 
service medical records, an October 1994 VA general 
medical examination report, a May 1994 private 
hospitalization report, an October 2000 private medical 
report, VA outpatient treatment records that are dated 
from October 1999 to March 2001 and lay statements in 
support of the claim.  

The May 1994 report shows the veteran was transferred from 
the VA medical center following an anterior spinal release 
due to severe scoliosis.  It shows he underwent a 
posterior spinal stabilization of the thoracic and lumbar 
spines.  The October 1994 VA general medical examination 
report includes a history of low back problems and a 
diagnosis of thoracic scoliosis.  The VA outpatient 
treatment records show treatment for various disabilities, 
including continued low back problems.  

This evidence is not new and material because it is 
cumulative of medical evidence of record at the time of 
the September 1994 rating decision.  It does not contain 
and opinions attributing the veteran's current back 
disability to any incident or event of active service.  
38 C.F.R. § 3.156(a).  

The October 2000 private medical report includes a history 
of low back problems, as well as current symptomatology.  
The examiner also performed a physical examination.  The 
examiner stated that there was a strong possibility that 
the veteran's low back pain symptoms were exacerbated by 
the an injury, which the veteran stated occurred in April 
1972.  The examiner stated that he could not determine 
what degree of current disability and impairment was due 
to that injury. 

This evidence is new because it was not previously of 
record at the time of the September 1994 rating decision.  
It is also material because it relates the veteran's 
current low back disability, in part, to active service.  
Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is also relevant and probative of 
the issue whether the veteran's current back disability is 
attributable to active service.  Justice, 3 Vet. App. at 
513.  

The lay statements are from the veteran's mother and two 
former servicemen.  These witnesses attest to the fact 
that the veteran had sustained a low back injury during 
active service and that he has had chronic back pain since 
that time.  

This evidence is new because it was not previously of 
record at the time of the September 1994 rating decision.  
It is also material because it supports the veteran's 
allegation that he has had a chronicity of symptomatology 
since active service.  As such, this evidence is also 
material to the specific matter under consideration.  

The October 2000 private medical report and the lay 
statements bear directly and substantially upon whether 
the veteran's current back disability is related to an 
incident or event of active service. Therefore, this 
evidence is new and material, warranting reopening the 
previously denied claim.  38 C.F.R. § 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the September 1994 rating decision is new 
and it bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board concludes that the evidence received since the 
September 1994 decision, wherein the RO denied a claim to 
reopen service connection for residuals of a back injury 
and denied service connection for scoliosis, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2002).  

As the Board noted earlier, the issue of entitlement to 
service connection for a back disability on the merits is 
the subject of a later decision, and such issue is under 
development by the Board.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for a back 
disability, the appeal is granted to this extent only.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

